United States Court of Appeals
                        For the First Circuit


No. 17-1942

                      UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                           THOMAS CORLISS,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Leo T. Sorokin, U.S. District Judge]


                                Before

                      Lynch, Selya, and Boudin,
                           Circuit Judges.


     Robert L. Sheketoff on brief for appellant.
     Andrew E. Lelling, United States Attorney, and Mark T.
Quinlivan, Assistant United States Attorney, on brief for
appellee.


                            March 27, 2019
          BOUDIN, Circuit Judge.       On June 12, 2017, following a

nine-day trial, a jury convicted Thomas Corliss of ten counts of

mail fraud, 18 U.S.C. § 1341, and one count of embezzlement from

an organization receiving federal-program benefits, 18 U.S.C. §

666(a)(1)(A). He was sentenced on September 7, 2017, to concurrent

prison terms of one year and one day, to be followed by one year

of supervised release.   Corliss now appeals from his conviction.

          At trial, the government presented evidence that between

March and September 2015, Corliss, who was a Lieutenant in the

Quincy Police Department, submitted fraudulent detail and overtime

timesheets, which double counted time he worked.      Corliss reported

that he worked details at the same time as regular shifts, details

at the same time as other details, training at the same time as

regular shifts, and overtime at the same time as regular shifts.

In one instance, Corliss claimed he worked three details while

taking a vacation day.

          To support its case, the government introduced work

schedules, detail timesheets, detail invoices, overtime calendars,

and payroll documents.      The government also called officers and

city officials to testify.    The government's principal witness was

Captain John Dougan, who serves as the Executive Officer of the

Quincy Police Department.      Captain Dougan testified about the

policies and procedures governing Quincy Police scheduling and

compensation,   including    the   collective   bargaining   agreements


                                   - 2 -
between the City of Quincy and its police officers.                         He also

explained the initial investigation into what he called Corliss's

"double-dipping."

            Corliss claims the district court erred during Captain

Dougan's testimony by improperly restricting cross examination.

The court prevented Corliss from asking whether any other police

officers faced disciplinary action for violating the department's

policy on overlapping shifts. Corliss argues that Captain Dougan's

likely     concession--that        no     other     police     officers          faced

disciplinary action for violations like those Corliss committed--

would have helped show his actions were consistent with permitted

practices, negating any specific intent to defraud.

            Likely, the testimony was relevant, cf. Fed. R. Evid.

401, although that is a precondition and not a guarantee of

admissibility.      The government says that Corliss did not make this

theory of relevance clear to the district court, see United States

v. Malik, 928 F.2d 17, 20 (1st Cir. 1991), but Corliss's attorney

proposed    in    his   opening     statement       that     police     leadership

consciously      avoided   disciplining         other   officers      for   similar

conduct and that Corliss lacked the specific intent to defraud.

            Given    the   trial        judge's    "wide     latitude"      to     set

reasonable limits on cross examination, Delaware v. Van Arsdall,

475 U.S. 673, 679 (1986), the district court might have deemed the

testimony's value outweighed by its risk of misleading the jury by


                                        - 3 -
implying that Corliss's behavior was proper because others who

engaged in similar conduct were not disciplined, see Fed R. Evid.

403, but the judge did not explain his ruling.

             Yet even supposing a properly preserved claim of error,

a new trial is unnecessary when the error is harmless.                       Fed. R.

Crim. P. 52(a).        Here, Corliss's lone witness examined daily

rosters and detail sheets during the time period Corliss double-

dipped and offered a chart that, so far as we can tell, showed

other officers violated the department's policy on overlapping

shifts.      Also, Captain Dougan admitted he was "sure" that "a lot

of people" violated the policy and acknowledged leadership did not

investigate other officers.          So, limiting cross examination did

not   stop    the   jury   from    hearing    Corliss's         argument   and   the

supporting evidence.

             Corliss   further       argues       that    the     district     court

improperly     permitted   Captain     Dougan      to    testify    regarding    the

meaning of the collective bargaining agreement.                  Corliss explains

that his theory at trial was that the collective bargaining

agreement     permitted    an     officer    to    accrue    pay    for    multiple

activities simultaneously.         In Corliss's view, the district court

erred when it allowed Captain Dougan to testify on re-direct that

"[a]ccording to the collective bargaining agreement," Corliss

could not properly claim that he worked motorcycle training at the

same time he worked details.


                                      - 4 -
             Corliss likely waived any objection to Captain Dougan's

invoking   the    collective      bargaining      agreement    when    Corliss's

attorney himself elicited just such testimony from Captain Dougan

on cross examination.          See Willco Kuwait (Trading) S.A.K. v.

deSavary, 843 F.2d 618, 624–25 (1st Cir. 1988).               When questioning

Captain Dougan about the motorcycle training, Corliss's attorney

asked   Captain    Dougan    not    only    to    interpret    the    collective

bargaining agreement but also to apply the agreement's terms to a

hypothetical situation.

             Corliss says that Captain Dougan's testimony was "[o]ver

the defendant's objection."             Most of Corliss's objections were

that the prosecutor was leading Captain Dougan.                   When Corliss's

attorney objected to questioning Captain Dougan on the collective

bargaining    agreement,     he    simply    stated    "[o]bjection"     without

further explanation.        But to preserve a claim, a litigant must

"call his specific objection to the attention of the trial judge,"

United States v. Piva, 870 F.2d 753, 759 (1st Cir. 1989) (internal

quotation marks and brackets omitted), which Corliss's arguably

unexplained objection failed to do here.

             Anyway,   assuming     a     preserved     objection,     Corliss's

attorney himself questioned Captain Dougan about the collective

bargaining     agreement's     provisions        on   training,     detail,   and

overtime compensation.       This line of questioning, if it did not

waive Corliss's claim, opened the door to follow-up questions on


                                     - 5 -
re-direct on related provisions.            See United States v. Marin, 523
F.3d 24, 28–30 (1st Cir. 2008).            Therefore, no error occurred.

             Corliss's final claim on appeal is that the government's

closing     argument,    which        included    photographs     of   government

witnesses     that   were       not    admitted     as     evidence,   represents

prosecutorial misconduct warranting a new trial.                       During its

closing, the government displayed a PowerPoint slide that included

pictures of Corliss and members of Corliss's unit who testified

for the government at trial.              The picture of Corliss had been

admitted as evidence, but not so the pictures of the others.

             After Corliss's attorney objected, the court instructed

the prosecutor to take down the pictures and told the jury that

they    should    disregard      the     pictures.         But   apparently     the

prosecutor's slideshow happened several more times to hit on

unadmitted pictures, which Corliss now says was prosecutorial

misconduct warranting a new trial.              See United States v. Auch, 187
F.3d 125, 129 (1st Cir. 1999).

             Here, the conduct, even if more than accidental, did not

"so    poison[]    the   well    that    the     trial's    outcome    was   likely

affected."       United States v. Joyner, 191 F.3d 47, 54 (1st Cir.

1999) (internal quotation marks omitted).                During the government's

closing, the trial court instructed the jury twice to disregard

the pictures and in its instructions reminded the jury to disregard

any excluded evidence.          United States v. Zarauskas, 814 F.3d 509,


                                        - 6 -
516 (1st Cir. 2016).     Given the government's powerful evidence of

guilt,   conviction    would   hardly   have   been   avoided   absent   the

witnesses' pictures.

           Affirmed.




                                  - 7 -